Citation Nr: 0932115	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to May 
1959. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issue on appeal in September 
2008 for further development of the record.


FINDINGS OF FACT

1.  The Veteran did not manifest findings referable to a 
bilateral hearing problem while on active duty.  Audiograms 
performed in service were not shown to be abnormal or 
demonstrative of chronic hearing loss.

2.  The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or any other event or 
incident of the Veteran's period of active service.  
Sensorineural hearing loss was first shown many years after 
service.


CONCLUSIONS OF LAW

The Veteran's bilateral hearing loss disability is not due to 
disease or injury that was incurred in or aggravated by 
active service and a sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal in an August 2009 Supplemental 
Statement of the Case (SSOC).  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
Veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an October 2008 letter the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a sensorineural hearing loss is shown to a compensable 
degree within 1 year following separation from qualifying 
service, service connection may be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Veteran's August 1955 enlistment examination showed 
hearing evaluated as 15/15 bilaterally for whispered voice.  
In a June 1956 service treatment record, the Veteran reported 
that the men who work with him complain that he has 
difficulty hearing the things they say (his mother reportedly 
told him the same thing).  The Veteran reported a history of 
draining ears as a young child.  Objective examination showed 
bilateral scars, no acute process and no other findings 
locally.  Examination of the ears and Eustachian orifices 
revealed no abnormalities (other than old scarring).  Hearing 
was not remarkable on audiogram.  The Veteran's May 1959 
separation examination gave no indication of a bilateral 
hearing disability.  An audiogram was conducted at 
separation.

Subsequent to service, the Veteran asserts that he developed 
bilateral hearing problems due to acoustic trauma suffered 
while serving aboard a ship.  Specifically, the Veteran 
reported noise exposure during war maneuvers, due in part to 
the use of large caliber guns on the ship.    

In a November 2002 private treatment record, the Veteran was 
evaluated for rapid onset hearing loss.  The Veteran reported 
sudden loss of hearing in the right ear two weeks ago, not 
due to illness, injury or change in medication.  He noticed 
what seemed to be amplified hearing on the left without 
tinnitus or vertigo and very poor hearing on the right.  He 
had no ear pain and the ears did not feel plugged or muffled.  
He had no right ear tinnitus or vertigo.  Upon examination he 
was diagnosed with acute rapid onset right hearing loss.

An August 2005 letter from the Veteran's private physician 
reported that the Veteran was followed for stable profound 
right hearing loss.  The Veteran reported significant noise 
exposure during his military service with the right ear 
experiencing considerably more noise exposure than the left.  
Reportedly, the Veteran experienced decreased right hearing 
and tinnitus immediately after this noise exposure and he was 
evaluated, medically, for this complaint during his military 
service.  Therefore the private physician concluded that it 
was with reasonable medical certainty that the Veteran's 
military noise exposure may have contributed to his profound 
hearing loss.

In a July 2008 private treatment record, the Veteran was seen 
for complaint of sudden hearing loss experienced in the right 
ear.  The Veteran reported that he experienced this sudden 
loss of hearing in the right ear six years previously.  He 
did have some mild dizziness at the time; however, the 
examiner doubted it was true vertigo.  The examiner reported 
that MRI was negative for retrocochlear pathology and there 
were no other symptoms.  Audiometric evaluation showed absent 
hearing on the right side and normal hearing on the left.  
Speech discrimination in the left ear was 88 percent.

In a May 2009 VA examination report, the examiner reported 
that the claims file had been carefully reviewed and a 
summary of pertinent records was provided.  The Veteran 
reported his military service and complained of a "dead 
right ear" and normal hearing in the left ear.  His chief 
complaint was the sudden loss of hearing in the right ear in 
"2004" which he felt was due to noise exposure and hearing 
problems in service.  He reported his left ear was fine.  He 
complained that he could not hear when people talk to him on 
the right and it was worse when he was in a crowd.  He denied 
having tinnitus or ear infections; however, he did experience 
some balance problems.  He denied recreational and 
occupational noise exposure.

Objective testing showed decibel losses of 105 and greater in 
the requisite frequencies with a discrimination ability of 0 
percent correct in the right ear and decibel losses of 10, 
20, 15, 15 and 25 in the requisite frequencies with a 
discrimination ability of 92 percent correct in the left ear.  
The Veteran was diagnosed with profound sensorineural hearing 
loss in the right ear with no response to speech stimuli.  
Middle ear function revealed a flaccid middle ear system.  
Hearing was within normal limits in frequencies tested in the 
left ear and word recognition was considered good.  Middle 
ear function was within normal limits.  

The examiner concluded that it was not at least as likely as 
not that the Veteran's service noise exposure contributed to 
his current disabling hearing impairment as the Veteran's 
hearing was within normal limits bilaterally at all 
frequencies tested at discharge.  Further, the examiner 
explained that the August 2005 private treatment record 
relating the Veteran's hearing disability to service was made 
without reference to the service medical records and based on 
statements from the Veteran.

Given its review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted in 
this case.  In this regard, the Board observes that although 
the Veteran currently has a diagnosed bilateral hearing 
disability, the first evidence of record of such disability 
was in November 2002 (diagnosed acute rapid onset right 
hearing loss).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

The Board is aware that the August 2005 report from the 
Veteran's private physician finds a causal relationship 
between the Veteran's current hearing disability and his 
period of service; however, this conclusion was based on the 
Veteran's reported medical history and not from a review of 
the records.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Further, the private 
physician concluded that "military noise exposure 'may' have 
contributed to his profound hearing loss."  Thus, to the 
extent that the physician's opinion is offered to establish 
that the Veteran's hearing loss onset while he was in the 
military, the Board finds that the opinion from the physician 
is speculative, and a finding of service connection may not 
be based on a resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2008).  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (A medical opinion expressed in terms of 
"may" or "might" also respectively implies "may or may 
not" and "might or might not," and, by itself, is too 
speculative to rise to the level of "at least as likely as 
not" or otherwise establish a factual position that is in 
relative equipoise).

In the May 2009 VA examination report, the examiner 
concluded, after a thorough review of the claims file and 
clinical findings, that it was not at least as likely as not 
that the Veteran's service noise exposure contributed to his 
current disabling hearing impairment.  The examiner is 
certainly competent to offer an opinion in this regard.  This 
opinion is also consistent with the evidence on file.  
Audiometric studies conducted during service did not show 
hearing loss.  This was first shown years post-service, and 
was shown to have been of sudden onset.

The only other evidence of record supporting the Veteran's 
claims is his various lay assertions.  While he is certainly 
competent to testify concerning continuity of symptoms 
capable of lay observation, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Thus, the Veteran's lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, a 
finding of continuity of symptoms is debatable given the 
November 2002 private treatment complaints (sudden loss of 
hearing in the right ear two weeks ago, not due to illness, 
injury or change in medication) and eventual diagnosis (acute 
rapid onset right hearing loss).  

For these reasons, the Board finds that a basis for awarding 
service connection for bilateral hearing loss has not been 
established.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal 
is denied.
 

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


